Citation Nr: 0826792	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1963 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the RO.

Pursuant to a July 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection for prostate 
cancer is warranted on the basis of exposure to ionizing 
radiation in service.

The veteran served in Operation Deep Freeze at McMurdo Sound, 
Antarctica from 1963 to 1970 and from 1973 to 1980.  He 
submitted a copy of a report dated in August 2003 indicating 
that during that period, a nuclear power plant leaked 
radionuclides that contaminated the only source of drinking 
water for the men stationed at McMurdo Sound.  It was also 
indicated that in 1977, the Navy removed contaminated rock 
from McMurdo Station.  The veteran claims that his exposure 
to the contaminated drinking water and the waste clean-up, 
during which he did not wear protection, was the cause of his 
prostate cancer.  It is noted that the in response to the 
RO's request, the Naval Dosimetry Center indicated that no 
report regarding the veteran's occupational radiation 
exposure was found.

In August 1994, the veteran was diagnosed with prostate 
cancer.  Prostate cancer is considered a radiogenic disease 
under 38 C.F.R. § 3.311 (2007) and further RO action is 
required to comply with this regulation.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The AMC or the RO should refer the 
claims files to the Under Secretary for 
Health for preparation of a dose estimate 
in accordance with 38 C.F.R. § 
3.311(a)(2)(iii).

2.  Then, the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service in Central Office in 
Washington, D.C., for review in 
accordance with 38 C.F.R. § 3.311(b).

3.  Then, the AMC or the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J.ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




